DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/515381, filed on 10/29/2021.  This application is a continuation application No. 15/268080 filed on September 16,2016, now Patent No. 11,176,144.
Claims 1-20 are presented for examination, with claims 1, 8 and 16 being independent.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Claims 11 and 12 recite the mathematic formulas are vague and indefinite.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 8 and 16
             Independent claim 1 recites limitations of:
A system, comprising:
at least one processor; and
at least one memory device communicatively coupled to the at least one processor;
wherein the memory includes instructions that when executed on the at least one processor perform actions that:
search a source code repository for one or more source code files having the at least one term from a query, wherein each of the one or more source code files having a file type;
compute a rank score for each of the one or more source code files having at least one term from the query, wherein the rank score is a sum of term scores, each term score associated with a particular term in the query, the term score is based on a frequency of the particular term used in a particular code type;
compare the rank scores for each of the one or more source code files;
upon two or more source code files having a same rank score, apply a second score to the rank score of each of the two or more source code files, wherein the second term includes a term frequency and inverted document frequency (TF/IDF) score, wherein the TF/IDF score is a product of a term frequency (TF) score and an inverted document frequency (IDF) score; and
rank search results for the query based on the rank scores.

The limitations of search …, compute …, compare …, rank …, is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe  an abstract idea.  These limitations do nothing to render the concept less abstract.
The limitation of compute …, compare …, correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the rank score is a sum … is mathematical correlation; therefore, it falls within the “Mathematical concepts” grouping of abstract ideas.  
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional elements, “processor”,  “at least on memory”, to perform the steps in the claims. These are generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Independent claim 8 recites limitations of:
A computer-implemented method, comprising:
accessing a search query to search a plurality of source code files, the search query including at least one term;
obtaining user-defined boost values for each of a plurality of code types used in the plurality of source code files;
computing a rank score for each of the plurality of source code files having the at least one term, the rank score including a term score for the at least one term found in the source code file in each code type, wherein each term score is boosted by the user-defined boost value for a corresponding code type;
upon two or more source code files having a same rank score, recompute the rank score by applying a second score to the rank score of the two or more source code files, wherein the second score includes a term frequency and inverted document frequency (TF/IDF) score, wherein the TF/IDF score is a product of a term frequency (TF) score and an inverted document frequency (IDF) score; and
rank search results for the query based on the revised rank scores.
The limitations of accessing …, obtaining …, computing …,  rank …, is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe  an abstract idea.  These limitations do nothing to render the concept less abstract.
The limitation of computing …,  correspond to ideas held ineligible by the courts, such as mathematical concepts; therefore, it falls within the “Mathematical concepts” grouping of abstract ideas.  
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional element, “a computer”, to perform the steps in the claims. These are generic computer. Mere instructions to apply an exception using  generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Independent claim 16 recites limitations of:
A computer-implemented method, comprising:
obtaining a plurality of boost values for a plurality of code types;
receiving a search query having at least one term;
searching metadata associated with each of a plurality of source code files for the at least one term, wherein the metadata includes each word in a source code file, a location of each word in the source code file and usage of the word as a code type in a location in the source code file;
computing a custom score for each of the plurality of source code files having the at least one term, wherein the custom score is based on a frequency of the at least one term used in a particular code type;
generating a rank score by adding a term frequency (TF) and inverted-document- frequency (IDF) score to the custom score to each of the plurality of source code files having the at least one term; and
ranking each of the plurality of source code files having the at least one term based on the rank scores.
The limitations of obtaining …, receiving …, searching …,  computing …, generating …, ranking …, is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe  an abstract idea.  These limitations do nothing to render the concept less abstract.
The limitation of computing …,  correspond to ideas held ineligible by the courts, such as mathematical concepts; therefore, it falls within the “Mathematical concepts” grouping of abstract ideas.  
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional element, “a computer”, to perform the steps in the claims. These are generic computer. Mere instructions to apply an exception using  generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-7, 9-15 and 17-20
The limitations as recited in claims 2-7, 9-15 and 17-20 are simply describe the concepts of ranking search results.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exceptions.  The claims cannot provide an inventive concept.  Therefore, claims 38-46, 48-52 and 54-56 are directed to abstract ideas and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 8,589,411 (hereinafter “Sung”), and further in view of Rush et al., US 2007/0299825 (hereinafter Rush).

Regarding claim 1, Sung discloses, A system, comprising:
at least one processor (e.g. processor 210, Sung: Fig. 2); and
at least one memory device communicatively coupled to the at least one processor (e.g.  memory 212, Sung: Fig. 2);
wherein the memory includes instructions that when executed on the at least one processor perform actions that:
search a source code repository for one or more source code files having the at least one term from a query, wherein each of the one or more source code files having a file type (e.g. The computer 102 may include a database 104 containing source code files 106a-e.  The computer 102 stores an index 110 (e.g. a look up table) referencing the source code files in the database 104. The index 110 includes the name, as at least one term, and the popularity score of the files in the database 104, Sung: Fig. 1 and col.  3, lines 12-28);
compute a rank score for each of the one or more source code files having at least one term from the query, wherein the rank score is a sum of term scores, each term score associated with a particular term in the query (e.g. the popularity score of the source code files in the database 104 is based on the number of times, as a sum, another file in the database references that source code file.  For example, source code file 106b is referenced in the INCLUDE statements for source code files 106a, 106c, 106d, and 106e, so the popularity score for source code file 106b is 4, as shown in row 112. In another example, source code file 106d is referenced only in source code file 106a and there has a popularity score of 1, Sung: Fig. 1 and col.  3, lines 29-43);
compare the rank scores for each of the one or more source code files (e.g. the search results may be ranked based on a popularity score and a context, Sung: col. 4, lines 26-27);
upon two or more source code files having a same rank score, apply a second score to the rank score of each of the two or more source code files, wherein the second term includes a term frequency and inverted document frequency (TF/IDF) score, wherein the TF/IDF score is a product of a term frequency (TF) score and an inverted document frequency (IDF) score (e.g. In some implementations, the search results are ranked first by popularity score and second by context. For example, the files identified as search results are ranked by popularity and when there are multiple files with the same popularity score the context is used to determine how the files should be ranked. Files that are referenced in an open source code file may have a higher rank than files not referenced in the open source code file, Sung: col. 4, lines 43-50); and
rank search results for the query based on the rank scores (e.g. the search results are ranked first by popularity score and second by context, Sung: col. 4, lines 43-50).
Sung does not explicitly discloses:
the term score is based on a frequency of the particular term used in a particular code type.
Rush teaches:
the term score is based on a frequency of the particular term used in a particular code type (e.g. WordFrequencyCount, Rush: [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 2, Rush teaches:
wherein the memory includes instructions that when executed on the at least one processor perform actions that;
apply a boost value of the file type to the rank score for the two or more source code files having a same rank score to a sum of the same rank score and the second score (e.g. The scoring mechanism uses a formula to calculate the score for each file matching a search [interpreted as a boost value for file type]. The score is used to sort the display of resulting files to the end user, Rush: [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 3. The system of claim 1, wherein the memory includes instructions that when executed on the at least one processor perform actions that:
search metadata associated with each of the one or more source code files for the at least one term of the query, wherein the metadata includes the at least one term in the source code file and a usage frequency of the at least one term in a particular code type (e.g. The system 100 may include a search window 114. In some implementations, the search window 114 includes a tag name text box 116, a look-in text box 118, a click to find button 120, and a search results box 122. A user may enter the tag name the user is looking for in the tag name text box 116 in order to search the database 104 for all occurrences of the tag name, Sung: Fig. 1 and col.  3, line 63 thru col. 4, line 1) .

Regarding claim 4, Rush further teaches, wherein the metadata includes a count of a number of lines of source code in the source code file (e.g.  the number of lines of code may be aggregated at the project level to estimate the approximate value of the project, Rush: [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 5, Sung further disclose, wherein the memory includes instructions that when executed on the at least one processor perform actions that:
output the search results with a file name of each of the one or more source code files having the at least one term of the query and a number of matches of the at least one term in a corresponding code type (e.g. Selection of the click to find button 120 may present search results in the search results box 122. The search results box 122 may display the hits for the tag name, as one term, and a snippet of information about each result (e.g., name and location of the source code file containing the result, a description of the result), Sung: col. 4, lines 6-14).

Regarding claim 6, Sung further discloses, wherein the search results include a location in each of the one or more source code files having the at least one term of the query (e.g. The search results box 122 may display the hits for the tag name, as one term, and a snippet of information about each result (e.g., name and location of the source code file containing the result, a description of the result), Sung: col. 4, lines 6-14).

Regarding claim 7, Sung further discloses, wherein the search results include a partial source code listing of the at least one term in each of the one or more source code files (e.g. in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code), Sung: col. 8, lines 33-38).

Regarding claim 8, Sung discloses, A computer-implemented method, comprising:
accessing a search query to search a plurality of source code files, the search query including at least one term (e.g. The computer 102 may include a database 104 containing source code files 106a-e.  The computer 102 stores an index 110 (e.g. a look up table) referencing the source code files in the database 104. The index 110 includes the name, as at least one term, and the popularity score of the files in the database 104, Sung: Fig. 1 and col.  3, lines 12-28);
computing a rank score for each of the plurality of source code files having the at least one term, the rank score including a term score for the at least one term found in the source code file in each code type (e.g. the popularity score of the source code files in the database 104 is based on the number of times, as a sum, another file in the database references that source code file.  For example, source code file 106b is referenced in the INCLUDE statements for source code files 106a, 106c, 106d, and 106e, so the popularity score for source code file 106b is 4, as shown in row 112. In another example, source code file 106d is referenced only in source code file 106a and there has a popularity score of 1, Sung: Fig. 1 and col.  3, lines 29-43), 
upon two or more source code files having a same rank score, recompute the rank score by applying a second score to the rank score of the two or more source code files, wherein the second score includes a term frequency and inverted document frequency (TF/IDF) score, wherein the TF/IDF score is a product of a term frequency (TF) score and an inverted document frequency (IDF) score (e.g. In some implementations, the search results are ranked first by popularity score and second by context. For example, the files identified as search results are ranked by popularity and when there are multiple files with the same popularity score the context is used to determine how the files should be ranked. Files that are referenced in an open source code file may have a higher rank than files not referenced in the open source code file, Sung: col. 4, lines 43-50); and
rank search results for the query based on the revised rank scores (e.g. Upon determining the query does not include a context, the system 100 generates a ranking of the matching files in decreasing order of the derived score, Sung: col. 7, lines 34-44).
Sung does not explicitly discloses:
obtaining user-defined boost values for each of a plurality of code types used in the plurality of source code files;
wherein each term score is boosted by the user-defined boost value for a corresponding code type;
Rush teaches:
obtaining user-defined boost values for each of a plurality of code types used in the plurality of source code files (e.g. The scoring mechanism uses a formula to calculate the score for each file matching a search [interpreted as a boost value for file type]. The score is used to sort the display of resulting files to the end user, Rush: [0044]).
wherein each term score is boosted by the user-defined boost value for a corresponding code type (e.g. The scoring mechanism uses a formula to calculate the score for each file matching a search [interpreted as a boost value for file type]. The score is used to sort the display of resulting files to the end user, Rush: [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 9, Rush further teaches, wherein the TF score is based on a ratio of a number of occurrences of the at least one term in a source code file over a number of words in the source code file (e.g. Various scoring mechanisms may be used, including highest total uses of keywords indicated in search; DOCS score: ratio of comments stream length to code stream length; or File Duplicity Score: the number of times this file is referenced in other projects ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 10, Rush further teaches, wherein the IDF score is a log of a ratio of a number of source code files searched over a number of source code files with an occurrence of the at least one term (e.g. WordFrequencyCount, Rush: [0052]) .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 11, Rush further teaches, wherein the rank score for each source code file is represented mathematically as Custom Score =                
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                n
                            
                        
                        
                    
                
            TermScore (t;) * boost value for file type, wherein TermScore (ti) = (number of occurrences that term ¢ occurs as code type /) * boost value for code type I (Rush: [0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 12, Rush further teaches, wherein the revised rank score is represented mathematically as (Custom Score + Second Score) * boost value for the file type, wherein the Second Score = TF(t) * IDF(t), wherein t is the at least one term (Ruth: [0044]-[0049].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 13, Sung and Rush in combination further discloses:
analyzing each word in each of the plurality of source code files (e.g.  each tag has a popularity score based on the number of times each specific tag name is used.  For example, if the "LOGIN ( )" function in source code file 106b is used 6 times in all of the source code files of database 104 and the "LOGIN ( )" function in source code file 106c is used 10 times, the "LOGIN ( )" tag for file 106b would have a popularity score of 6 and the "LOGIN ( )" tag for file 106c would have a popularity of 10, Sung: col. 3, lines 44-51);
associating a code type with each word in each of the plurality of source code files (e.g. When source code files are added to or deleted from the database 104, or as a programmer types in a reference to a source code file while programming source code, the index 110 and the popularity scores may be updated, Sung: col. 3, lines 52-62); and
tracking occurrences of each word in each of the plurality of source code files with a corresponding location and a corresponding code type (Rush:[0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 14. Sung further discloses:
generating metadata for each of the plurality of source code files, the metadata including each occurrence of each word in a select one of the plurality of source code files, the corresponding location and the corresponding code type (e.g. When source code files are added to or deleted from the database 104, or as a programmer types in a reference to a source code file while programming source code, the index 110 and the popularity scores may be updated, Sung: col. 3, lines 52-62).

Regarding claim 15 Sung further discloses:
extracting data for the rank score from the metadata of each of the plurality of source code files (e.g. the popularity score of the source code files in the database 104 is based on the number of times another file in the database references that source code file, col.3, lines 34-37).

Regarding claim 16, Sung discloses A computer-implemented method, comprising:
receiving a search query having at least one term (e.g. The computer 102 may include a database 104 containing source code files 106a-e.  The computer 102 stores an index 110 (e.g. a look up table) referencing the source code files in the database 104. The index 110 includes the name, as at least one term, and the popularity score of the files in the database 104, Sung: Fig. 1 and col.  3, lines 12-28);
searching metadata associated with each of a plurality of source code files for the at least one term, wherein the metadata includes each word in a source code file, a location of each word in the source code file and usage of the word as a code type in a location in the source code file (e.g. The search results box 122 may display the hits for the tag name and a snippet of information about each result (e.g., name and location of the source code file containing the result, a description of the result), Sung: col. 4, lines 6-11);
ranking each of the plurality of source code files having the at least one term based on the rank scores (e.g. Upon determining the query does not include a context, the system 100 generates a ranking of the matching files in decreasing order of the derived score, Sung: col. 7, lines 34-44).
Sung does not explicitly disclose:
obtaining a plurality of boost values for a plurality of code types;
computing a custom score for each of the plurality of source code files having the at least one term, wherein the custom score is based on a frequency of the at least one term used in a particular code type;
generating a rank score by adding a term frequency (TF) and inverted-document- frequency (IDF) score to the custom score to each of the plurality of source code files having the at least one term; and
Rush teaches:
obtaining a plurality of boost values for a plurality of code types (e.g. The scoring mechanism uses a formula to calculate the score for each file matching a search [interpreted as a boost value for file type]. The score is used to sort the display of resulting files to the end user, Rush: [0044]),
computing a custom score for each of the plurality of source code files having the at least one term, wherein the custom score is based on a frequency of the at least one term used in a particular code type (e.g. WordFrequencyCount, Rush: [0052]);
generating a rank score by adding a term frequency (TF) and inverted-document- frequency (IDF) score to the custom score to each of the plurality of source code files having the at least one term (Rush: [0077]); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.


Regarding claim 17, Rush further teaches:
applying a boost value for each code type to the custom score (e.g. The scoring mechanism uses a formula to calculate the score for each file matching a search [interpreted as a boost value for file type]. The score is used to sort the display of resulting files to the end user, Rush: [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 18. The computer-implemented method of claim 16, further comprising:
applying a boost value of the file type to the rank score (e.g. The scoring mechanism uses a formula to calculate the score for each file matching a search [interpreted as a boost value for file type]. The score is used to sort the display of resulting files to the end user, Rush: [0044]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 19, Rush further teaches:
computing the TF score as the ratio of a number of occurrences of the at least one term over a number of words in a source code file (e.g. Various scoring mechanisms may be used, including highest total uses of keywords indicated in search; DOCS score: ratio of comments stream length to code stream length; or File Duplicity Score: the number of times this file is referenced in other projects ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Regarding claim 20, Rush further teaches:
computing the IDF score as a log of a ratio of a total number of source code files searched over a number of source code files having the at least one term (e.g. WordFrequencyCount, Rush: [0052]) .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of enhanced retrieval of source code as disclosed by Sung to include source code search engine as taught by Rush to provide a system allowing organized access to software source code from a variety of software applications or source code repositories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/17/2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153